United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

HURSHELL WHEELER
(4201801548),

CIVIL ACTION NO. 3:19-CV-1958-S

GGG 600 6G0 600 GOt OGG

STATE OF TEXAS,

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. An objection was filed by Petitioner. The District Court reviewed de novo those
portions of the proposed findings, conclusions, and recommendation to which objection was made,
and reviewed the remaining proposed findings, conclusions, and recommendation for plain error.
Finding no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED.

SIGNED September 2019, Lith 8

UNITED STATES DISTRICT JUDGE

 

 
